DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7, 11-16, 18-19, 21-26 are pending and at issue.
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-4, 6-7, 11-14, 21-26, drawn to a method of selecting a polypeptide having lysine demodification in the paper of 6/27/2022, is acknowledged.  Applicant's election without traverse of Species Group 1: each of the acyl groups in claim 12; Species Group 2: each of the acyl groups in claim 15; and Species Group 3: each of the acyl groups in claim 18, in the paper of 6/27/2022, is acknowledged.  
Claims 15, 16, 18, 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 6/22/2022 are acknowledged and have been considered and initialed as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 11-14, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2, 6-7, 11-14, 21-22 dependent from) is indefinite in the recitation “an essential lysine residue inactivated by a modification” in that it is unclear and confusing as to how a lysine residue is inactivated by modification.  In the interest of advancing prosecution the recitation is interpreted as “an essential lysine residue which is modified, wherein the modification results in the inactivation of the respective polypeptide”.
Claim 3 (claims 4, 23, 24, 25, 26, dependent from) is indefinite in the recitation “an inactivated residue K229 wherein said residue is inactivated by a modification” in that it is unclear and confusing as to how a residue K229 is inactivated by modification.  In the interest of advancing prosecution the recitation is interpreted as “an inactivated residue K229 wherein the modification of K529 results in the inactivation of the respective polypeptide”.
Claim 3 (claims 4, 23, 24, 25, 26, dependent from) is indefinite in the recitation “a diverse collection of biological cells” as it is confusing and unclear as to what a diverse collection of cells is.
Claim 3 (claims 4, 23, 24, 25, 26, dependent from) is indefinite in the recitation “particularly” as it is unclear and confusing as to what this means in the context of the claim.
Claims 2 and 4 are indefinite in the recitation “counter-selection steps” in that it is confusing and unclear what a “counter-selection step” is in the context of the claim which depends from claim 1 and its “selection steps”.  In the interest of advancing prosecution the recitation “counter-selection step” is interpreted as “selection step”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-7, 11-14, 21-26 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 2, 6-7, 11-14, 21-22 are directed to all possible methods of selecting a polypeptide having any lysine demodification activity, in particular lysine deacylation, activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by a modification, in particular an acylation, of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the inactivated essential lysine residue, wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell (see also above rejection under 35 U.S.C. 112(b)).  Claims 3, 4, 23, 24, 25, 26 are directed to any method of screening a diverse collection of polypeptides for a polypeptide having any lysine demodification, in particular lysine deacylation, activity, wherein the method comprises the following steps:(a) incubating said diverse collection of polypeptides with a luciferase comprising an inactivated residue K529, wherein said residue is inactivated by a modification, in particular an acylation; and (b) screening said diverse collection of polypeptides for a polypeptide based on the ability of said polypeptide to activate said luciferase, wherein said diverse collection and said luciferase are incubated in a diverse collection of biological cells; particularly wherein said luciferase is Firefly luciferase according to SEQ ID NO: 7.
The specification, however, only provides the representative species of those methods of selecting a polypeptide having a lysine deacylation,activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by an acylation, of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the essential lysine residue by deacylation of said lysine residue wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell, encompassed by these claims.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of those methods wherein a polypeptide is inactivated by a modification other than acylation of an essential lysine residue, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, and applicant’s lack of defining structural limitations of the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1, 2, 6-7, 11-14, 21-22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of selecting a polypeptide having lysine deacylation, activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by acylation, of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the inactivated essential lysine residue by deacetylation, wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell, does not reasonably provide enablement for any method of selecting a polypeptide having any lysine demodification activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by any modification of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the inactivated essential lysine residue, by demodification wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell (see also above rejection under 35 U.S.C. 112(b)).
Claims 3, 4, 23, 24, 25, 26 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that method of screening a diverse collection of polypeptides for a polypeptide having lysine deacylation, activity, wherein the method comprises the following steps:(a) incubating said diverse collection of polypeptides with a luciferase comprising an inactivated residue K529, wherein said residue is inactivated by an acylation; and (b) screening said diverse collection of polypeptides for a polypeptide based on the ability of said polypeptide to activate said luciferase, wherein said diverse collection and said luciferase are incubated in a diverse collection of biological cells; wherein said luciferase is Firefly luciferase according to SEQ ID NO: 7, does not reasonably provide enablement for any method of screening a diverse collection of polypeptides for a polypeptide having any lysine demodification activity, wherein the method comprises the following steps:(a) incubating said diverse collection of polypeptides with a luciferase comprising an inactivated residue K529, wherein said residue is inactivated by any modification and (b) screening said diverse collection of polypeptides for a polypeptide based on the ability of said polypeptide to activate said luciferase, wherein said diverse collection and said luciferase are incubated in a diverse collection of biological cells; particularly wherein said luciferase is Firefly luciferase according to SEQ ID NO: 7 (see also above rejection under 35 U.S.C. 112(b)).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-4, 6-7, 11-14, 21-26 are so broad as to encompass any possible method of selecting a polypeptide having any lysine demodification activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by any modification of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the inactivated essential lysine residue, by demodification wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell, broadly encompassed by the claims.  The claims rejected under this section of U.S.C. 112, first paragraph, do not place any structural limits on the broadly encompassed inactivating lysine modifications.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that method of screening a diverse collection of polypeptides for a polypeptide having lysine diacylation activity, wherein the method comprises the following steps:(a) incubating said diverse collection of polypeptides with a luciferase comprising an inactivated residue K529, wherein said residue is inactivated by an acylation; and (b) screening said diverse collection of polypeptides for a polypeptide based on the ability of said polypeptide to activate said luciferase by diacylation activity, wherein said diverse collection and said luciferase are incubated in a biological cell; wherein said luciferase is Firefly luciferase according to SEQ ID NO: 7.  While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  
	The specification does not support the broad scope of the claims which encompass all methods of selecting a polypeptide having any lysine demodification activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by a modification, in particular an acylation, of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the inactivated essential lysine residue, wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell, because the specification does not establish: (A) regions of the protein structure which may be modified and the specific types of modifications without effecting the desired activities; (B) the general tolerance of polypeptides to various types of lysine modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any lysine residue of any polypeptide with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the desired polymerase activity claimed and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495 and Liu et al., Nuc Acids Res., 42, pD531-D536, 2014), it would require undue experimentation for one skilled in the art to arrive at the majority of those methods of the claimed genus having the desired results.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any method of selecting a polypeptide having any lysine demodification activity from a collection of polypeptides, wherein the method comprises the following steps: (a) incubating said polypeptide with a peptide or polypeptide comprising an essential lysine residue inactivated by any modification of said essential lysine residue; and (b) selecting said polypeptide based on the ability of said polypeptide to activate said peptide or polypeptide comprising the inactivated essential lysine residue, by demodification wherein said polypeptide and said peptide or polypeptide comprising an inactivated essential lysine residue are incubated in a biological cell.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those methods having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xuan et al. (JACS, Vol 139, pp 12350-12353, August 31, 2017).
Xuan et al. discloses a method of selecting a polypeptide having lysine deacylation activity comprising incubating said polypeptide, a sirtuin, with a polypeptide, EGFP, comprising an essential lysine residue which upon acylation results in inactivation of the EGFP and selecting said polypeptide based upon the ability to deacylated the lysine residue in the EGFP, thereby activating the EGFP, wherein said polypeptide and lysine containing EGFP are incubated in a biological cell (see p 12350, abstract, Figure 1 and Figure 2 and supporting text).
Thus, claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xuan et al. (JACS, Vol 139, pp 12350-12353, August 31, 2017).

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/13/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652